DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5,17-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of claims 2-5 and 17 is unclear, claims 2-5 and 17 depend from claim 1 which is drawn to a “mounting system” comprising a display wall mount, however claims 2-5 are drawn to “The display wall mount as claimed in claim 1”, while claim 17 is drawn to a mounting plate, having a follower configured to engage with a cam portion of a display wall mount as claimed in claim 1. It appears claims 2-5 and 17 should reference “The mounting system as claimed in claim 1”. In 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,13-14,17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al(US9016641).
[claim 1] Kauffman teaches a mounting system comprising a display wall mount(fig 1) comprising a wall bracket(14) for attachment to a wall or planar structure, the wall bracket having a cam portion(22), and a mounting plate(70) defining a cavity(between walls 76), the mounting plate to releasably attach to the rear of a display(fig 3), the mounting plate comprising at least one follower(82) configured to engage with the cam portion of the display wall mount, at least one venting portion(holes 72, open top of cavity, open bottom of cavity, slot 80 and slots on either side of 84 not covered by the spring 90 or member 92), the wall bracket comprising a planar back plate(18) side panels(16) extending 
[claim 2] wherein the back plate is configured to sit, in use, flush to a wall upon which the wall mount is mounted(fig 3). 
[claim 3] wherein the side panels extend from the back plate in a direction that is perpendicular to the plane of the back plate(fig 1). 
[claim 4] wherein at least one of the side panels comprises a locking mechanism(40) configured to secure a display to the wall mount. 
[claim 5] wherein the planar back plate and the side panels define an enclosure to receive cabling for a display to be mounted. 
 [claim 13,20] further comprising a portion(80) on at least one side wall(76) of the cavity to receive or which is provided with the follower, the portion depending inwardly of a rear wall of the cavity. 
[claim 14,21] further comprising an aperture(upper part of 80) on the inwardly depending portion to receive a fixing means(98). 
[claim 17] Kauffman teaches a mounting plate(70) for releasably attaching to the rear of a display, the mounting plate defining a cavity(between 76), the mounting plate comprising at least one follower(82) configured to engage with a cam portion of a display wall mount as claimed in claim 1 above. 
[claim 18] further comprising multiple fixing apertures(78) to receiving fixing means to enable the mounting plate to be releasably attached to the rear of the display. 

[claim 22] further comprising at least one venting portion(holes in 72 allowing for venting). 
[claim 23] wherein the multiple fixing apertures are configured in a predetermined pattern to accommodate multiple differently sized displays utilizing a fixing standard(C3 L11-13). 
[claim 24] wherein the at least one follower is within the cavity(fig 1). 
[claim 25] wherein side panels of the display wall mount are configured to engage with the mounting plate so as to fit within the cavity(fig 2). 
[claim 25] wherein the at least one venting portion is on a side wall(slot 80) of the mounting plate. 
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. Applicant argues that Kauffman et al.(US9016641) does no teach at least one venting portion as recited in claim 1. Applicant argues that holes 72 of Kauffman cannot be considered a venting portion as they are designed to receive screws. The examiner disagrees, first Kauffman teaches multiple portions of the mounting plate that would provide venting, such as holes 72, the open top and open bottom of the cavity of the mounting plate, and the portions of slot 80 and the slots on either side of finger 84 not covered by spring 90 or spring guide 92, see for instance figures 3,5a, 6a-6f and 8a). It should also be noted that the mounting plate provides multiple holes(12 holes(78) in figure 1), which when mounted to a standard display would only utilize 4 holes receiving a fastening screw, leaving the remainder of the holes open for airflow or to dissipate heat. All the venting portions listed above would act to enable air to circulate or for excess heat from a display to dissipate when mounted to the mounting plate. 
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632